Citation Nr: 1703460	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  08-25 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq. 


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter, D.L.



ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1957. The Veteran also served in the United States Army Reserves from August 1957 to July 1961, including a period of active duty for training in July 1959. He died in May 1982. The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In June 2010, the appellant testified during a Board hearing before a Veterans Law Judge (VLJ) in Washington, D.C.; a transcript of that hearing is of record.

In a September 2010 decision, the Board denied service connection for the cause of the Veteran's death, to include as due to herbicide exposure. The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In a June 2011 Order, the Court granted a joint motion filed by representatives for both parties, vacating the Board decision and remanding the matter on appeal to the Board for further proceedings consistent with the joint motion. In the joint motion, the parties noted that the Board had not discussed potentially relevant evidence in the form of lay statements from the appellant regarding the Veteran's exposure to a liquid that was sprayed from a helicopter during service.

In October 2011, the Board notified the appellant that the VLJ who presided at her June 2010 Board hearing was no longer with the Board. The appellant was advised that she had the right to another hearing by another VLJ. At that time, the appellant replied that she did not wish to have an additional hearing before a different VLJ.

In January 2012, the appellant's claim was remanded to the RO for compliance with the June 2011 joint motion for remand. 

In February 2015, the appellant requested a new hearing before a VLJ in relation to her claim. In November 2016, the appellant testified at a hearing before the undersigned. A copy of the transcript has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board notes that this appeal was remanded in January 2012 for development related to lay statements from the appellant regarding the Veteran's exposure to herbicides while on ACDUTRA at Ft. Drum in 1959. Unfortunately, the Board finds that appropriate development was not conducted and the claim must be again be remanded for development of a claim for service connection due to exposure to herbicides in a location other than the Republic of Vietnam, the Korean Demilitarized Zone, or Thailand.  

Pursuant to the VA's Adjudication Procedures Manual (the M21-1), if an appellant alleges exposure to herbicides in an area other than the Republic of Vietnam, the Korean Demilitarized Zone, or Thailand certain development should be conducted.  First, the appellant should be asked to provide approximate dates, location(s), and nature of the alleged exposure to herbicides. If that information is received, then an email with this information is to be sent to the Compensation Service at VAVBAWAS/CO/211/AGENTORANGE, and a request should be made to review  DOD's inventory of herbicide operations to determine whether herbicides were used as claimed. If Compensation Service confirms that herbicides were used as claimed, then a determination on whether service connection is otherwise in order should be made. If Compensation Service does not confirm that herbicides were used as claimed, then it should be determined whether the appellant provided sufficient information to permit a search by the US Army and Joint Services Records Research Center (JSRRC) regarding the alleged exposure.  

While the appellant was sent a letter in March 2012 regarding information necessary to develop her claim, the claims file does not reflect that the information on file regarding the Veteran's claim was sent to the Compensation Service and that a determination was made by the Compensation Service on whether herbicides were used as claimed. The Board notes that a memo indicating that the information provided was not sufficient to send to the JSRRC to corroborate the claimed exposure to herbicides was provided in August 2015. The Board finds, however, that the failure to provide documentation that the Compensation Service was contacted to determine if based upon the evidence of record whether herbicides were used as claimed prior to contacting the JSRRC is a failure to comply with VA's duty to assist. Accordingly, the Board finds that the appellant's claim should again be remanded to comply with VA's procedures for developing claims related to herbicide exposure in other locations pursuant to the M21-1.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 7.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should use the information in the file, as well as solicit additional information from the appellant and her representative so that an email can be sent to Compensation service at VAVBAWAS/CO/211/AGENTORANGE to request a review of DOD's inventory of herbicide operations to determine whether herbicides were used as claimed.  The claims file should specifically document this request and should note the dates, location, and circumstances of the claimed exposure described in the appellant's March 15, 2010 written statement regarding the Veteran's alleged exposure to herbicides in service, and the statements provided by the appellant at her Board hearings in April 2010 and November 2016 regarding this exposure. 

2. If Compensation Service does not confirm that herbicides were used as claimed, a determination should be made regarding whether the Appellant has provided sufficient information to permit a search by the JSRRC regarding this alleged exposure. If the information is not sufficient to send a request to the JSRRC, an appropriate formal finding should be associated with the claims file.  

3. Then, readjudicate the appellant's claim.  If the claim remains denied, provide the appellant and her representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return the appeal to the Board for further appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




